Title: To James Madison from Robert R. Livingston, 30 January 1795
From: Livingston, Robert R.
To: Madison, James


Dear Sir
New York 30th. Jany 1795.
You will probably think when you have read this that I avail myself of slight circumstances to open a correspondence with you And perhaps it will be candid to own thus, that desire has had no little influence upon my pen. I do not find that you have at Philadelphia any direct intelligence from Mr Jay it may therefore be useful to you to know the intelligence we have recd a little more particularly than you can learn it from our papers. There are two letters here from well informed merchants (one of whom has been consulted by Lord Greenville) stating that the Posts were to be evacuated the 30th. of June 1796 with a provisoe that if circumstances shd then render the evacuation inconvenient they may be retained six months Longer. That a free intercourse of traders with the import & export of goods shall be admitted in & thro’ those posts to the territory of either Nation by the traders of both. That comms. shall be appointed to adjust matters relative to the paymt. of debts due to Britain. With respect to the injuries our trade has sustained nothing is said, this I suppose is considered as settled by the accounts we have recd. of the opening the court of appeals.
You will at once see that if this is realy the treaty (of which I have no doubt) that Mr. Jay has sacraficed the essential interests of this country by not attending to a circumstance well known here to wit that the navigation of the lakes must necessarily be on our side that our posts are the only possible entrepo’s for the indian trade and that the grand portage being exclusively ours no goods can be carried into the western country by the way of Canada but thro’ our territories. By the treaty of Paris therefore the whole fur trade an object of 800,000 dols. a year was s[e]cur[e]d to the United States & it is this circumstance alone which has hitherto prevented their evacuation since without them Canada would be perfectly useless. Supposing then that at the end of two years (which is very uncertain) these posts shd be evacuated the indian trade will still remain in the hands of the British because having the advantage of a free transportation of goods & supplies thro’ our territories they may esstablish strong posts & trading houses in their own territory from whence the best furs come & thus continue to curb the indians & govern their trade, add to this that the knowledge the Canadians have of, & their close connection with the indians will if they are admitted on equal terms prevent our sustaining a rivalship with them. Whereas had the posts been surrendered upon the footing of the former treaty the united States would have carried on this commerce exclusively merely by refusing the import or export of goods or furs to & from Canada. The Indians in the british territory could not in that case have avoided taking their supplies, & selling their furs to us. As for the evacuation, I think we might either have relyed on our own force to command it at an earlier period than Mr. Jay has fixed, or obtained it on a general peace thro’ the intervention of France. On this last subject I proposed a plan to Mr Munroe & Mr. Fauchette last sepr. who immediatly pressed the thing in France and were it [not] for Mr. Jays concession I shd. have had good hopes of seeing our business done thro’ that channel. They seem so sensible in England of the important advantages they have gained that several private Letters express an anxiety least we should not ratify the treaty. To prevent this is certainly the duty of every man that wishes well to the country, yet such is the violence of party that I fear no public consideration will have that effect. Permit me Sir to suggest one idea on this head. You have yet no official account of the treaty you may therefore fairly suppose that the posts may be yielded before the next meeting of Congress.
Would it not be proper to bring in a law predicated upon that Idea, whereby you prohibited the exportation or importation of Articles to or from Canada into our western territories. The preamble to this Law & the debates upon it will open the eyes of the public more than any thing that can be done after the treaty is officialy announced when every possible exertion will be made to support it. I am Dear Sir with much esteem & respect Your Most Obt hum: Servt
Robt R Livingston
